DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 12/15/2021.  The Applicant has amended claims 1, 17–18; cancelled claims 9–16; and added claims 20–29.  Claim 19 was previously cancelled.  Claims 1–8, 17–18, and 20–26 are presently pending and presented for examination.

Reply to Applicant’s Remarks
The Applicant’s remarks filed 12/15/2021 have been fully considered and are addressed as follows:
35 U.S.C. § 112(a) Rejections.  
The Applicant has cancelled claims 9–16.  Accordingly, the previous rejection is overcome.
35 U.S.C. § 112(b) Rejections.
The Applicant has cancelled claims 9–16.  Accordingly, the previous rejection is overcome.
35 U.S.C. § 101 Rejection (Claim 18).


35 U.S.C. § 101 Rejection (Claim 1–18).
The Applicant has amended independent claim 1 adding to the preamble:
which is executed by an electronic device comprising a processor,
And the limitations:
wherein the target static attribute information includes at least one of a license plate address of the target vehicle, a color of a vehicle body of the target vehicle, and a vehicle brand of the target vehicle
and tracking the target vehicle by means of the determined adjacent road checkpoint.
	The Applicant argues that amended claim 1 “clearly recites the execution subject of the method, that is, the specific structure for executing the steps, and the amended claim 1 clearly recites tracking the target vehicle by means of the determined adjacent road checkpoint”.  REM 15.  
	This argument is not persuasive.  First, the added recitation of a generic processor (high level of generality) for executing the recited method steps/acts/process merely describes how to generally apply the otherwise mental judgements using a computer.  That is, the recitation which is executed by an electronic device comprising a processor simply automates the mental process and therefore does not overcome the rejection of claim 1 under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.
Second, the added recitation and tracking the target vehicle by means of the determined adjacent road checkpoint recites both the additional mental process of tracking the target vehicle and the purported structure for performing the tracking step/act/process means of the determined adjacent road checkpoint.  This purported structure is recited at a high level of tracking step; thereby, merely applying the otherwise mental process.  
The Applicant also asserts that “the steps/acts in the amended claim 1 are executed by the processor and other components (cameras for capturing images and vehicles), rather than the abstract idea of "intellectual process".  Id.  However, because none of these components, other than a generically claimed electronic device, are specifically claimed, this argument is not persuasive.  Further, adding well-known components that merely perform the data gathering steps will likely only be considered extra-solution activities and fail to overcome the 35 U.S.C. §-101 rejection. 
The Applicant further argues that “the amended claim 1 technically improves the prior art.”  Id.  Because the Applicant has not particularly identified how claim 1 is a technical improvement over the prior art, this argument is also not persuasive.
For the reasons above, the rejection of claims 1–8 and 17–18 under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more is maintained.

35 U.S.C. § 103 Rejections.
The Applicant submits that DiMeo fails to disclose the limitation obtaining at least one type of target static attribute information of a target vehicle to be predicted wherein the target static wherein the target static attribute information includes at least one of a license plate address of the target vehicle, a color of a vehicle body of the target vehicle, and a vehicle brand of the target vehicle.  REM 18–19.  This point is conceded.  However, as addressed below DiMeo in combination with Yoshioka (US 20090248284 A1) teaches this limitation. 
	The Applicant also submits that “DiMeo fails to discloses determining at least one vehicle set corresponding to the at least one type of target static vehicle attribute information of the target vehicle to be predicted within a preset historical time period.”  REM 19–20.  This is 
	This point is not persuasive.  
	Applicant’s specification explains the term vehicle set as follows “[t]hat is, vehicle having the same static attribute information constitutes a vehicle set.”  Applicant’s specification and claim 1 also stated that the static attribute can be a license plate.  Because license plates are unique to the vehicle, then the vehicle set could be a single vehicle rather than multiple vehicles as implied by the Applicant.
	Also, contrary to Applicant’s assertion which suggest multiple drivers and multiple vehicles, DiMeo is directed to historical information, travel patterns, popular choices, routes of a user 102 of a vehicle 104 (DiMeo ¶ 33).
	Applicant further argues that DiMeo does not disclose “determining the number of passes of the vehicle 104 of user 102.”  REM 20, 21.  This point is also not conceded since DiMeo discloses comparing the similarity of the current transit of the vehicle 104 with other routes 106 that the user 102 has previously completed [DiMeo ¶ 55].  And the claim does not require that the number of passes be a specific number or more than one.  Therefore the claim limitation does not exclude DiMeo since the user history could be a single route take by the operator on a previous occasion.  
	Applicant also asserts that DiMeo “cannot disclose determining a passing probability set of the target vehicle from the current road checkpoint to all of the adjacent road checkpoints according to the first set of numbers of historical passes of the target vehicle and the second set of numbers of historical passes of each vehicle set.”  REM 21.  This point is not conceded.  
	As discussed above, the vehicle set could be a single vehicle in this case the target vehicle.  Therefore, both the first set of numbers of historical passes and the second set of numbers of historical passes could both refer to the target vehicle’s historical passes.

	Applicant also argues that Lynch and Modica fails to cure the deficiencies of DiMeo.  REM 22–23.  Based on the written responses to Applicant’s arguments regarding the DiMeo reference, these arguments are moot.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per Claim 1
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 2A, Prong 1.  
Claim 1 is determined to be directed to the abstract idea of predicting a second checkpoint that a target vehicle will cross after passing a first checkpoint.  
Claim 1 recites [a] method for predicting a location where a vehicle appears (i.e., one of one or more second checkpoints after crossing a first check point) comprising a series of steps/acts.  Where in the steps/acts of:
	a. obtaining at least one type of target static attribute information . . . ;
	b. determining . . . at least one vehicle set . . . ;
	c. determining a first set of numbers of historical passes of the target vehicle;
d. determining a second set of numbers of historical passes of each vehicle set . . . ;
determining a passing probability set of the target vehicle . . . ;
	f. determining an adjacent road checkpoint corresponding to the maximum passing probability . . .; and
	g. tracking the target vehicle.  
	These limitations, as drafted, recite a process that, under its broadest reasonable interpretation, covers the performance of the recited steps/acts/process in the mind or by hand.  
Step 2A, Prong II.  
Further, claim 1 does not include any additional elements that would amount to significantly more because the claim does not integrate the abstract idea into a practical application.  
For example, the preamble of claim 1 recites:
which is executed by an electronic device comprising a processor.  
And includes the added limitations: 
wherein the target static attribute information includes at least one of a license plate address of the target vehicle, a color of a vehicle body of the target vehicle, and a vehicle brand of the target vehicle
and tracking the target vehicle by means of the determined adjacent road checkpoint.
	First, the added recitation of a generic processor (high level of generality) for executing the recited method steps/acts/process merely describes how to generally apply the otherwise mental judgements using a computer.  That is, the recitation which is executed by an electronic device comprising a processor simply automates the mental process and therefore does not overcome the rejection of claim 1 under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.
Second, the added recitation and tracking the target vehicle by means of the determined adjacent road checkpoint recites both the additional data collection or mental process of tracking the target vehicle and the purported structure for performing the tracking means of the determined adjacent road checkpoint.  This is purported structure is recited at a high level of generality and is merely automates the tracking step; thereby, merely applying the otherwise mental process.  In addition, this added step causes claim 1 to be indefinite.  See 112(b) Rejection below.  
Step 2B.
Further, as discussed above with respect to Step 2A Prong 2, the additional elements either amount to no more than insignificant extra-solution activity.  And considering the claim as a whole it is determined that the newly recited electronic device and means of tracking are well-understood, routine, conventional activity in the field.  
Therefore, claim 1 is rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

As per Claims 2–8 and 18.
These claims depend upon claim 1 and fail to cure the deficiencies of claim 1.  These claims mere further limit the abstract idea by adding various process steps/acts without adding any additional elements that would amount to significantly more than the abstract idea (claims 2-8).  Further, merely claiming that the abstract idea is performed using a processor (claims 17) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the claim.  Accordingly, claims 2–8 and 18 are also rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

As per Claim 17.
Claim 17, an apparatus claim includes limitations analogous to claim 1, a process claim.  For the reasons given above with respect to claim 1, claim 17 is also rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

As per Claims 20–26.
These claims depend upon claim 17 and fail to cure the deficiencies of claim 17.  These claims mere further limit the abstract idea by adding various process steps/acts without adding any additional elements that would amount to significantly more than the abstract idea.  Accordingly, claims 20–26 are also rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–8 and 17–18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1.
Claim 1 adds the limitation tracking the target vehicle by means of the determined adjacent road checkpoint.  Claim 1 recites road checkpoint approximately fourteen times.  Sometimes the term is preceded by the word current (6) other times preceded or followed by the word adjacent (7) or target (1).  Except for the newly added limitation, all references to the term road checkpoint refer to a location rather than structure that is capable of performing the act of tracking.  This is consistent with the Specification which recites the term road checkpoint over road checkpoint as a current, adjacent, or target indicating a location rather than structure.
	Because it is unclear what claimed means is for performing the step/act/process of tracking the target vehicle claim 1 is determined to be indefinite.

As per Claims 2–8 and 18.
	These claims depend upon claim 1 and fail to cure the deficiencies of claim 1.  Therefore, the claims are also rejected under 35 U.S.C. § 112(b) as being indefinite.

As per Claim 17.
Claim 17 also adds the limitation tracking the target vehicle by means of the determined adjacent road checkpoint.  For the reasons given above with respect to claim 1, claim 17 is also rejected under 35 U.S.C. § 1112(b) as being indefinite.

As per Claims 20–26.
These claims depend upon claim 17 and fail to cure the deficiencies of claim 17.  Therefore, the claims are also rejected under 35 U.S.C. § 112(b) as being indefinite.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 17-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DiMeo et al. US 2017/0219373 A1 (“DiMeo”) in view of Yoshioka et al. US 20090248284 A1 and Lynch US 20160171885 A1 (“Lynch”).

As per Claim 1
DiMeo discloses [a] method for predicting a location where a vehicle appears, which is executed by an electronic device comprising a processor [at least see DiMeo ¶ 7 (server also comprises a memory storing instructions that, when executed by the processor)] comprising: 
obtaining at least one type of target static attribute information of a target vehicle to be predicted [at least see DiMeo ¶ 33 (the navigation device 112 may also monitor the transit of the vehicle 104); ¶ 38 (a processor and a location detector that detects a current location)];
determining, according to passing vehicle record information of a current road checkpoint, at least one vehicle set corresponding to the at least one type of target static attribute information within a preset historical time period, wherein one type of target static attribute information corresponds to one vehicle set [at least see DiMeo FIG. 7; ¶ 54 (the device may have access to a historical route set of routes that have previously been completed by various users . . . traveling through the current location (i.e., checkpoint)]; 
determining a first set of numbers of historical passes of the target vehicle, . . . wherein the first set of numbers of historical passes comprises the number of historical passes of the target vehicle from the current checkpoint [at least see DiMeo FIG. 7 (704); ¶ 23 (detect or receive a current location of vehicle), ¶ 55 (user history that specifies the routes that the user has previously taken while navigating the vehicle)], and 
and determining a second set of numbers of historical passes of each vehicle set, . . . the second set of numbers of historical passes of one vehicle set comprises the number of historical passes of a vehicle in this vehicle set from the current road checkpoint [at least see DiMeo FIG. 7; ¶ 54 (the device may have access to a historical route set of routes 106 that have ; 
determining a passing probability set of the target vehicle from the current road checkpoint . . . according to the first set of numbers of historical passes and the second set of numbers of historical passes of each vehicle set; determining {route} corresponding to the maximum passing probability in the passing probability set as a target {route} where the target vehicle appears after passing the current road checkpoint [at least see DiMeo FIG. 7; ¶ 57 ([t]hese and other sources of information may inform a route prediction, which may result in a set of predicted routes 106 to various locations 118 and respectively having an intent probability 714 reflecting the probability that the user 102 intends to follow the route 106)].  
	DiMeo discloses obtaining at least one type of target static attribute information of a target vehicle to be predicted wherein the target attribute is the vehicle location [DiMeo ¶¶ 33, 38], but does not specifically disclose wherein the target static wherein the target static attribute information includes at least one of a license plate address of the target vehicle, a color of a vehicle body of the target vehicle, and a vehicle brand of the target vehicle.
	However, Yoshioka teaches wherein the target static wherein the target static attribute information includes at least one of a license plate address of the target vehicle, a color of a vehicle body of the target vehicle, and a vehicle brand of the target vehicle [at least see Yoshioka ¶ 81(a roadside apparatus . . . traffic surveillance); ¶ 151 (appearance information detecting unit 109 detects the vehicle appearance characteristics such as body color, size, and mode)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle route prediction of the user disclosed in DiMeo by using a roadside apparatus to obtain vehicle appearance information when the vehicle passes the roadside apparatus as taught by Yoshioka in order to track 
DiMeo discloses route prediction of a user from a current location based on historical routes from the location previously completed by other drivers i.e., popular routes and historical routes take by the driver from the current location [DiMeo ¶¶ 52-57] and also discloses identifying popular locations along the various routes [DiMeo FIG. 9; ¶ 64], but does not specifically disclose {a first set of numbers . . . comprises the number of historical passes of the target vehicle from the current road checkpoint} to each of adjacent road checkpoints . . . {the second set of numbers . . . comprises the number of historical passes of a vehicle . . . from the current road checkpoint} to each of adjacent road checkpoints, and the adjacent road checkpoints are road check points adjacent to the current road checkpoint . . . {determining a passing probability . . . from the current road checkpoint} to all of the adjacent road checkpoints . . . determining an adjacent road checkpoint . . . {set as the target road} checkpoint {where the target vehicle appears}.
	However, Lynch teaches these limitations [at least see Lynch FIGS. 5A- 5E; ¶ 33 (prior collected driving behavior data . . . or a specific segment of a travel path) (the travel path may include any network of links (e.g., roadways, highways, terrain) or nodes (e.g., points of beginning, terminating or intersecting of a link) for enabling vehicular travel.  As such, a single stretch of roadway, highway, or terrain may comprise multiple different links and nodes.  Also, links may be further segmented or partitioned, such as to represent a stretch of road at a time.  For example, a link having an end-to-end (or node-to-node) length of L meters may comprise a number segments N, where each segment is of a length L÷N.), ¶ 83 (Link A is comprised of two segments 503 and 505, Link B is comprised of four segments 507-513, Link C is comprised of three segments 515-519, Link D is comprised of three segments 521-525 and Link E is comprised of two segments 527-529.), ¶ 84(each segment of the travel path 501 is associated with at least one data set, or cluster, of driving characteristic data. The driving characteristic 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle route prediction of the user disclosed in DiMeo by identifying specific route links that include start points and end points as taught by Lynch because this will result in a more accurate route prediction by allowing for the gathering of data and make predictions based on the gathered data at various points along the link (routes).
	DiMeo also does not specifically disclose tracking the target vehicle by means of the determined adjacent road check point. 
	However, Yoshioka also teaches tracking the target vehicle by means of the determined adjacent road check point [at least see Yoshioka FIG. 2 (100) (roadside apparatus); ¶ 81 (a roadside apparatus is provided at a predetermined intersection or roadside, as an intersection or traffic surveillance system (N system) and the like)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle route prediction of the user disclosed in DiMeo by using a roadside apparatus track vehicles as taught by Yoshioka in order to predict the destination of the vehicle [Yoshioka ¶ 119]. 

As per Claim 2
	DiMeo in combination with Yoshioka and Lynch discloses [t]he method of claim 1, wherein determining a passing probability set of the target vehicle from the current road checkpoint to all of the adjacent road checkpoints according to the first set of numbers of historical passes and the second set of numbers of historical passes of each vehicle set and DiMeo further discloses comprises: 
calculating a historical passing probability of the target vehicle from the current road check point {route} . . . according to the first set of numbers of historical passes, to obtain the first historical passing probability set [DiMeo FIG. 7; ¶ 55 (user history that specifies the routes that the user has previously taken while navigating the vehicle)]; 
calculating, according to the second set of numbers of historical passes of each vehicle set, a historical passing probability of this vehicle set {route} . . . , to obtain the second historical passing probability set of this vehicle set; determining the passing probability set of the target vehicle {route} . . .  according to the first historical passing probability set and the second historical passing probability set of each vehicle set [at least see DiMeo FIG. 7; ¶ 54 (the device may have access to a historical route set of routes that have previously been completed by various users . . . traveling through the current location)].
	DiMeo does not specifically disclose {historic passing probability of the target vehicle from the current road checkpoint} to each of adjacent road checkpoints . . . {historic passes of each vehicle set . . . from the current road checkpoint} to each of adjacent road checkpoints . . . {determining the passing probability set of the target vehicle from the current road checkpoint} to all of the adjacent road checkpoints.
However, Lynch teaches these limitations [at least see Lynch FIGS. 5A- 5E; ¶ 33 (prior collected driving behavior data . . . or a specific segment of a travel path) (the travel path may include any network of links (e.g., roadways, highways, terrain) or nodes (e.g., points of beginning, terminating or intersecting of a link) for enabling vehicular travel.  As such, a single stretch of roadway, highway, or terrain may comprise multiple different links and nodes.  Also, links may be further segmented or partitioned, such as to represent a stretch of road at a time.  For example, a link having an end-to-end (or node-to-node) length of L meters may comprise a number segments N, where each segment is of a length L÷N.), ¶ 83 (Link A is comprised of two segments 503 and 505, Link B is comprised of four segments 507-513, Link C is comprised of three segments 515-519, Link D is comprised of three segments 521-525 and Link E is 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle route prediction of the user disclosed in DiMeo by identifying specific route links that include start points and end points as taught by Lynch because this will result in a more accurate route prediction by allowing for the gathering of data and make predictions based on the gathered data at various points along the link.

As per Claim 5
DiMeo in combination with Yoshioka and Lynch discloses [t]he method of claim 1, and DiMeo in combination with Lynch further discloses wherein determining a second set of numbers of historical passes of each vehicle set comprises: 
determining, for each vehicle set, the second set of numbers of historical passes of this vehicle set as follows: 
determining the numbers of historical passes of all of vehicles in this vehicle set from the current road checkpoint to all adjacent {routes} [at least see DiMeo FIG. 7 (702); ¶ 54 (the device may have access to a historical route set of routes 106 that have previously completed by various users 102 of vehicles 104, such as a list of popular routes 702 of users 102 traveling through the current location 108 of the vehicle 104.  The historical route set may indicate, e.g., the percentage of users 102 who have traveled through the current location 108 and then followed the respective routes 106)]; 
for each of the adjacent {route}, averaging the numbers of historical passes of all of the vehicles in this vehicle set from the current road checkpoint to this adjacent {route}, to obtain an average value corresponding to this adjacent {route} [at least see DiMeo FIG. 7 (702); ¶ 54 (the device may have access to a historical route set of routes 106 that have previously completed . . . wherein the historical route set may indicate, e.g., the percentage of users 102 who have traveled through the current location 108 and then followed the respective routes 106) ]; and
determining a set consisting of average values corresponding to all of the adjacent {routes} as the second set of numbers of historical passes of this vehicle set from the current road checkpoint to all of the adjacent {routes} [at least see DiMeo FIG. 7 (702); ¶ 54 (the device may have access to a historical route set of routes 106 that have previously completed . . . wherein the historical route set may indicate, e.g., the percentage of users 102 who have traveled through the current location 108 and then followed the respective routes 106)].
DiMeo does not specifically disclose {all of vehicles in this vehicle set from the current road checkpoint to all adjacent} road checkpoints; 
{for each of the adjacent road} checkpoints, {average value corresponding to this adjacent} road checkpoint . . . {average value corresponding to this adjacent} road checkpoint; and 
{determining a set consisting of average values corresponding to all of the adjacent} road checkpoints . . .  to all of the adjacent} road checkpoints.
However, Lynch teaches these limitations [at least see Lynch FIGS. 5A- 5E; ¶ 33 (prior collected driving behavior data . . . or a specific segment of a travel path) (the travel path may include any network of links (e.g., roadways, highways, terrain) or nodes (e.g., points of beginning, terminating or intersecting of a link) for enabling vehicular travel.  As such, a single stretch of roadway, highway, or terrain may comprise multiple different links and nodes.  Also, links may be further segmented or partitioned, such as to represent a stretch of road at a time.  For example, a link having an end-to-end (or node-to-node) length of L meters may comprise a number segments N, where each segment is of a length L÷N.), ¶ 83 (Link A is comprised of two 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle route prediction of the user disclosed in DiMeo by identifying specific route links that include start points and end points as taught by Lynch because this will result in a more accurate route prediction by allowing for the gathering of data and make predictions based on the gathered data at various points along the link.

As per Claim 17
	Claim 17 is an apparatus claim that that includes a processor and memory that performs the method of claim 1.  For the reasons give above with respect to claim 1, claim 17 is also rejected under 35 U.S.C. 103 as being obvious over DiMeo in view of Yoshioka and Lynch.

As per Claim 18
	Claim 18 is an apparatus claim that depends upon claim 9 and includes limitations analogous to claim 1 a method claim.  For the reasons give above with respect to claim 1, claim 18 is also rejected under 35 U.S.C. 103 as being obvious over DiMeo in view of Yoshioka and Lynch.

As per Claim 20
	Claim 20 is an apparatus claim that depends upon claim 17 and includes limitations analogous to claim 2 a method claim.  For the reasons give above with respect to claim 2, claim 20 is also rejected under 35 U.S.C. 103 as being obvious over DiMeo in view of Yoshioka and Lynch.

As per Claim 23
	Claim 13 is an apparatus claim that depends upon claim 17 and includes limitations analogous to claim 5 a method claim.  For the reasons give above with respect to claim 5, claim 23 is also rejected under 35 U.S.C. 103 as being obvious over DiMeo in view of Yoshioka and Lynch.

Claims 6-7 and 24-25 are rejected under 35 U.S.C. § 103 as being unpatentable over DiMeo in view of Yoshioka and Lynch as applied to claim 1 and 17 above and further in view of Modica et al. US 2014/0288821 A1 (“Modica”).

As per Claim 6
DiMeo in combination with Yoshioka and Lynch discloses [t]he method of claim 1, and as addressed above respect to claim 1, DiMeo in combination with Yoshioka and Lynch also discloses wherein the method further comprises: 
after determining an adjacent road checkpoint corresponding to the maximum passing probability in the passing probability set as a target road checkpoint where the target vehicle appears after passing the current road checkpoint, but does not specifically disclose
predicting a time duration required by the target vehicle from the current road checkpoint to the target road checkpoint according to a preset distance between the current road checkpoint and the target road checkpoint and a passing speed of the target vehicle passing the current road checkpoint; and 
determining a time obtained by adding the time duration to the passing time of the target vehicle passing the current road checkpoint as a predicted time at which the target vehicle appears at the target road checkpoint, wherein the passing time of the target vehicle is obtained from the passing vehicle record information of the current road checkpoint.
However, Modica teaches predicting a time duration required by the target vehicle from the current road checkpoint to the target road checkpoint according to a preset distance between the current road checkpoint and the target road checkpoint and a passing speed of the target vehicle passing the current road checkpoint [at least see Modica FIG. 1; ¶ 34 (the current location information 414 received in act 424 and route information 450 are used to determine current values for the particular vehicle. Current values for a particular vehicle may include a route that the particular vehicle is currently traveling, a current location on that route for the particular vehicle, and a speed of the particular vehicle.  The current location of the vehicle may be prior to a particular stop on the route.  Current values may also include a projected amount of time that it will take for the vehicle to travel from the current location of the vehicle to a stop on the route.  This projected travel time may be determined as a distance to a stop divided by the speed of the vehicle.)]; and
determining a time obtained by adding the time duration to the passing time of the target vehicle passing the current road checkpoint as a predicted time at which the target vehicle appears at the target road checkpoint, wherein the passing time of the target vehicle is obtained from the passing vehicle record information of the current road checkpoint [at least see Modica FIG. 1 (410); ¶ 35 (a time of arrival of a particular vehicle at a stop along a route is determined as a function of the historical mean arrival time and the historical arrival time variance determined in act 430, the recent arrival time variance and the recent arrival time variance error determined in act 432, and the travel time of the particular vehicle to the stop determined in act 434.)].


As per Claim 7
DiMeo in combination with Yoshioka and Lynch discloses [t]he method of claim 1, but does not specifically disclose wherein the method further comprises: 
obtaining a historical passing time of the target vehicle passing the current road checkpoint from the passing vehicle record information of the current road checkpoint; 
obtaining, from the passing vehicle record information of the target road checkpoint, a historical passing time of the target vehicle passing the target road checkpoint corresponding to the historical passing time of the current road checkpoint; 
determining a time difference between the historical passing time of the current road checkpoint and the historical passing time of the target road checkpoint corresponding to the historical passing time of the current road checkpoint;
performing an average calculation on the time difference determined, and determining an average value of the time difference as a historical time duration between the current road checkpoint and the target road checkpoint; and determining a time obtained by adding the historical time duration to the passing time of the target vehicle passing the current road checkpoint as the predicted time at which the target vehicle appears at the target road checkpoint.

As a result DiMeo in combination with Yoshioka and Lynch discloses predicting a path and next node along the predicted path and Modica teaches predicting an arrival time of a vehicle at a subsequent stop based on route, current location, and speed of the vehicle.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the path prediction scheme taught by the 

As per Claim 24
	Claim 24 is an apparatus claim that depends upon claim 17 and includes limitations analogous to claim 6 a method claim dependent upon claim 1.  For the reasons give above with respect to claim 6, claim 24 is also rejected under 35 U.S.C. 103 as being obvious over DiMeo in view of Yoshioka and Lynch and further in view of Modica.

As per Claim 25
	Claim 15 is an apparatus claim that depends upon claim 17 and includes limitations analogous to claim 7 a method claim dependent upon claim 1.  For the reasons give above with respect to claim 7, claim 25 is also rejected under 35 U.S.C. 103 as being obvious over DiMeo in view of Yoshioka and Lynch and further in view of Modica.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/            Primary Examiner, Art Unit 3668